Citation Nr: 0318216	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
conjunctivitis, and Xerostomia, claimed as congestion and dry 
mucosal surfaces of the nose, throat, and mouth, claimed as 
secondary to ionizing radiation exposure. 

2.  Entitlement to service connection for reduced exercise 
tolerance and fatigue, claimed as secondary to ionizing 
radiation exposure.

3.  Entitlement to service connection for chronic sinusitis, 
claimed as impaired response to subcutaneous antigen 
treatment for allergies, claimed as secondary to ionizing 
radiation exposure.

4.  Entitlement to service connection for fat intolerance, 
claimed as secondary to ionizing radiation exposure.

5.  Entitlement to service connection for recurrent skin 
malignancies, claimed as secondary to ionizing radiation 
exposure.

6.  Entitlement to service connection for bilateral cortical 
cataracts, claimed as impaired night vision, claimed as 
secondary to ionizing radiation exposure.

7.  Entitlement service connection for impaired immunoglobins 
with non-specific gastrointestinal symptoms, claimed as 
secondary to ionizing radiation exposure.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for chronic 
tracheobronchitis.

10.  Entitlement to service connection for residuals of 
scarlet fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1946.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for the above-claimed disabilities.

In September 2000, the veteran and his spouse appeared and 
testified at a personal hearing at the Waco RO before a 
Decision Review Officer.  A hearing transcript is of record.  

Testimony adduced at the September 2000 hearing clarified 
several of the pending issues on appeal, and they have 
accordingly been recharacterized.  See Transcript, pp. 8, 13, 
45-46.  Although an October 2002 supplemental statement of 
the case (SSOC) addressed the issue of entitlement to service 
connection for residuals of catarrhal fever, initially denied 
in the February 2000 rating decision, the veteran withdrew 
that claim at the September 2000 hearing.  See Transcript, p. 
50.   
  
Although claims of entitlement to service connection for a 
sinus condition and an intestinal disease were finally denied 
in rating decisions dated April 1949 and February 1953, 
respectively, the pending claims are entitled to de novo 
review as separate and distinct claims based on an 
intervening, liberalizing change in law or regulation, i.e., 
the addition of regulations for adjudicating radiation 
claims.  See Spencer v. Brown, 4 Vet. App. 283, 288 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994); see also, e.g., Sawyer 
v. Derwinski, 1 Vet. App. 130, 133 (1991).

In addition to pathology related to the pending claims, the 
veteran's August 
1999 and October 1999 submissions note complaints of night 
sweats, insomnia, muscular weakness of the extremities, and 
anxiety, claimed as secondary to ionizing radiation exposure.  
As these issues have not been adjudicated, they are referred 
to the RO for appropriate action.

With the exception of the claim of entitlement to service 
connection for scarlet fever residuals, the pending claims 
are the subject of the REMAND herein.


FINDING OF FACT

The veteran does not have a current residual disability from 
scarlet fever.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of scarlet fever have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In the discussions in the 
February 2000 rating decision, February 2002 Statement of the 
Case (SOC), and October 2002 SSOC, the veteran was notified 
of this information.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In those documents, the veteran was 
informed by the RO of the relevant laws and regulations, and 
the RO explained why the evidence in his case was inadequate.  
The October 2002 SSOC also included citation to the VCAA and 
references the parties' respective duties in terms of 
obtaining information and evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the veteran has not identified any outstanding 
records relevant to the claim of entitlement to service 
connection for residuals of scarlet fever. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  Examination is unnecessary in this case because the 
record does not contain competent lay or medical evidence of 
any current residuals of scarlet fever.  See 38 C.F.R. 
§ 3.159(c)(4)(A).  Cf. Charles v. Principi, 16 Vet. App. 370 
(2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  



II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence in this case establishes that the veteran does 
not have any current residuals of scarlet fever.  Although 
the service medical records document diagnosis and treatment 
for scarlet fever in December 1944, there is no competent 
post-service evidence of any residuals from scarlet fever; 
the evidentiary record contains no documented treatment or 
evaluation of signs or symptoms considered by a physician to 
be associated with scarlet fever residuals.  

When the veteran was asked at the September 2000 hearing 
whether otitis media was being claimed as a residual of 
scarlet fever, he said "no" and clarified that his current 
hearing loss was possibly related to scarlet fever, as it may 
have originated from otitis media that he experienced while 
suffering from scarlet fever.  Transcript, p. 44.  The 
veteran's pending claims, however, include a claim of 
entitlement to service connection for bilateral hearing loss.  
Therefore, any current hearing loss disability will be 
addressed separately, and the veteran's assertion that his 
hearing loss is due to an in-service injury or disease, to 
include scarlet fever, will be considered at that time.

Aside from hearing loss, the veteran does not contend that 
any of his current disabilities or symptomatology are related 
to scarlet fever, and he has not presented competent medical 
evidence documenting any scarlet fever residuals.  
Essentially acknowledging the lack of competent medical 
evidence with regard to any current residuals of scarlet 
fever, the veteran testified at the September 2000 hearing 
that he did not "see how that can be possible . . . for any 
doctor to say 'I see a problem today that was related to 
scarlet fever fifty years ago'."  Transcript, p. 43.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
CAVC's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The competent medical evidence of record does not establish 
the presence of current scarlet fever residuals, and the 
Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


ORDER

Entitlement to service connection for residuals of scarlet 
fever is denied.


REMAND

The record contains letters from several physicians, all of 
whom certify treating the veteran for various medical 
problems pertinent to the pending claims.  The medical 
records of treatment from these physicians, however, are not 
of record, and it does not appear that VA has attempted to 
obtain these records.

The veteran is alleging that the first seven listed claims 
for service connection are related to in-service ionizing 
radiation exposure.  Transcript, pp. 53-54.  In November 
2000, the veteran also submitted a medical statement linking 
his hearing loss to radiation exposure in service.  Claims 
based on exposure to ionizing radiation require a dose 
assessment.  38 C.F.R. § 3.311(a).  In April 2001, the RO 
received notice from the Defense Threat Reduction Agency 
(DTRA) that a dose assessment would not be processed until a 
radiogenic disease had been identified.    While none of the 
claimed disabilities is listed as a radiogenic disease under 
38 C.F.R. § 3.311(b)(2), the veteran has submitted competent 
medical evidence that many of the claimed conditions are 
radiogenic diseases.  VA must therefore consider these claims 
under the provisions of 38 C.F.R. § 3.311.  38 C.F.R. 
§ 3.311(b)(4) (2002).

The service medical records show diagnosis and treatment for 
acute tracheobronchitis, and the veteran - himself a 
physician - has stated that he frequently self-treats for 
recurrent tracheobronchitis, which reappears every 90 to 120 
days.  Transcript, pp. 33-36.  With regard to hearing loss, 
the record includes a medical diagnosis of hearing loss.  VA 
should afford the veteran appropriate examinations to 
determine the date of onset and etiology of any hearing loss 
and chronic tracheobronchitis.

Accordingly, these claims are REMANDED for the following:

1.  Make the necessary arrangements to 
obtain the veteran's complete medical 
records from Dr. Clayton E. Whitney 
(since September 1988), Dr. Ronald S. 
Davis (since November 1997), Dr. Mark A. 
Hardin, Dr. Chris J. Wrenn, Bob Hillert, 
Jr., M.D., Dr. Lipglider, Bob Lanier, 
M.D., Marvin Connor, M.D., and Clarence 
Allen, M.D.  As this potential evidence 
is not in the custody of a Federal 
department or agency, the RO should make 
an initial request for the records, and, 
if the records are not received, at least 
one follow-up request.  A follow-up 
request is not required if a response to 
the initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  38 C.F.R. § 3.159(c)(1) 
(2002).

2.  Obtain a dose assessment from the 
DTRA, to include a skin dose summary, 
documenting its full consideration of all 
sources of in-service ionizing radiation 
exposure.

3.  After completing the dose assessment, 
the case should be referred to the Under 
Secretary for Benefits (USB) for an 
advisory opinion consistent with the 
requirements of 38 C.F.R. § 3.311.  In 
particular, the advisory opinion should 
include a rationale and should be more 
than a cursory explanation and 
restatement of any opinion obtained from 
the office of the Under Secretary for 
Health.  If the USB is unable to conclude 
that it was at least as likely as not, or 
that there is no reasonable possibility, 
that the veteran's claimed disabilities 
were secondary to radiation exposure, the 
case should then be referred by the USB 
to an outside consultant for further 
development consistent with 38 C.F.R. 
§ 3.311.

4.  Schedule the veteran for VA 
examinations, as specified below.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in their respective reports that 
the claims file was reviewed.  

All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to completion 
of the reports.

The medical rationale for the opinions 
expressed should be included in the 
examination reports.

Hearing Loss/Audio Examination

The examiner should conduct an 
audiological evaluation, to determine 
whether the veteran has a current hearing 
loss disability for VA compensation 
purposes. 

The examiner should then specifically 
render an opinion as to the date of onset 
and etiology of any current hearing loss.  
The physician should determine whether it 
is as least as likely as not that any 
current hearing loss had its onset in 
service and/or is related to an in-
service disease or injury, including any 
in-service acoustic trauma and/or effects 
of scarlet fever.

Respiratory Examination

The examiner should specifically render 
an opinion as to the date of onset and 
etiology of any current upper respiratory 
and/or pulmonary disorder, including 
tracheobronchitis.  The examiner should 
determine whether it is as least as 
likely as not that any current upper 
respiratory and/or pulmonary disorder, 
including tracheobronchitis, had its 
onset in service and/or is related to an 
in-service disease or injury.  In 
rendering this opinion, the examiner 
should review and discuss the service 
medical record in detail.

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished an 
SSOC and afforded a reasonable period of 
time within which to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


